DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.

Status of the Claims
By amendment filed April 16, 2021 claims 19, 26 and 31 have been amended. Claims 1 through 18 were previously withdrawn from consideration. Claims 1 through 38 are currently pending.

Claim Objections
Claims 31-38 are objected to because of the following informalities:  Claim 31 discloses “wherein the comprising particles comprise a plurality of conductive particles”. This limitation should be amended to disclose “wherein the particles comprise a plurality of conductive particles”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 requires that the ink comprises a first plurality of particles in a first orientation having a first resistance and a second plurality of particles in a second orientation having a second resistance. This limitation fails to comply with the written description requirement because the specification as originally filed does not disclose an embodiment wherein the ink comprises simultaneously having first and second plurality of particles having first and second orientations and resistances, respectively.
Claim 31 requires that the ink comprises a first plurality of particles in a first orientation having a first resistance and a second plurality of particles in a second orientation having a second resistance. This limitation fails to comply with the written description requirement 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the repositioning".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the repositioning".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-31 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer et al (U.S. Patent Publication No. 2016/0204504).
	In the case of claim 19, Spencer taught a conductive ink printable on a surface comprised of a plurality of conductive particles and binder (Page 4 Paragraphs 0039-0040 and 0046) wherein the binder held the conductive particles in place (Page 4 Paragraph 0044).
	Furthermore, it is the examiner’s position that the ink of Spencer inherently comprised a first and second plurality of particles having first and second orientations and resistances, respectively because the claims encompass first and second orientations and resistances which are either the same or different from each other and therefore the ink of Spencer would have to fall within this scope.
	As for claims 20-22, Spencer teaches that the ink was capable of being printed on a surface of an antenna (Abstract). Furthermore, the examiner takes the position that the ink of Spencer would be capable of being deposited onto an antenna comprised of a plurality of contacts which were contact strips.
	As for claim 23, Spencer teaches that the surface included an adhesive (Page 2 Paragraph 0024).
	As for claims 24 and 25, Spencer teaches that the binder was configured to cure/dry using an external curing influence such as heat (Page 4 Paragraphs 0044 and 0046).

	As for claim 27, since Spencer teaches the ink of claim 19 the examiner takes the position that the particles of Spencer would be inherently configured to directly attach to a surface.
	As for claims 28-30, since Spencer teaches the ink composition of claim 19 the examiner takes the position that ink of Spencer would inherently and be configured to have a first resistance of 5,000 ohms or greater and a lower second resistance of 50 ohms or less.
	In the case of claim 31, Spencer teaches a conductive structure in the form of a patch antenna comprising the conductive ink and a surface (Abstract and Page 5 claim 1).
	As for claim 36, Spencer teaches that the surface comprised an antenna (Page 2 Paragraph 0023).
	As for claim 37, Spencer teaches that the antenna comprised a plurality of contact in the form of feed pads (Page 2 Paragraphs 0027).
	As for claim 38, Spencer teaches that the structure further comprised a protective layer (Page 2 Paragraph 0023).

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iftime et al (U.S. Patent # 9,374,907).
	In the case of claim 19, Iftime teaches a conductive ink printable on a surface comprising a plurality of conductive particles and a binder (Abstract and Column 3 Lines 19-42) wherein the binder was capable of holding the conductive particles in place (Column 9 Lines 40-59).
	Furthermore, it is the examiner’s position that the ink of Iftime inherently comprised a first and second plurality of particles having first and second orientations and resistances, .

















Claims 31-33, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al (U.S. Patent # 7,477,194).
	In the case of claim 31, Coleman teaches a conductive structure in the form of a radio-frequency identification device comprising a conductive ink and a surface/substrate (Abstract). Coleman further teaches that the conductive ink 44 comprised a plurality of conductive particles and a binder (Column 4 Lines 41-52 and Column 5 Lines 11-22).
	Furthermore, it is the examiner’s position that the ink of Coleman inherently comprised a first and second plurality of particles having first and second orientations and resistances, respectively because the claims encompass first and second orientations and resistances which are either the same or different from each other and therefore the ink of Coleman would have to fall within this scope.
	As for claims 32 and 33, Coleman teaches that the structure further comprised a radio frequency source in the form of electrical component 24 which was capacitively coupled to the structure by being connected to the conductive ink 44 (Column 5 Lines 29-39 and 54-67).
	As for claims 36 and 37, Coleman teaches that the structure comprised an antenna and the antenna comprised a plurality of contacts in the form of conductive links (Columns 14-15 Claims 1 and 6). 

Claim 31, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs et al (U.S. Patent Publication No. 2014/0097002).
	In the case of claim 31, Sachs teaches a conductive structure in the form of an electrical component comprised of a conductive ink/layer comprised or a plurality of conductive particles and a binder and a surface/substrate (Abstract and Pages 2-3 Paragraphs 0025 and 0027).
	Furthermore, it is the examiner’s position that the ink of Sachs inherently comprised a first and second plurality of particles having first and second orientations and resistances, respectively because the claims encompass first and second orientations and resistances which are either the same or different from each other and therefore the ink of Sachs would have to fall within this scope.
	As for claims 34 and 35, Sachs teaches that the structure further comprised a plurality electrical terminations comprised of resistors 131 (Page 2 Paragraph 0023 and Figure 2).

Response to Arguments


















Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant argues that none of the cited references teach or suggest that the inks comprised first and second plurality of particles which had first and second orientations and resistances, respectively but provides no further discussion. As was discussed previously, it is the examiner’s position that the 
Furthermore, applicant is advised that by amending the claims to require the first and second orientations and resistances being different from each other would be rejected 112(a) for failing to comply with the written description requirement because this limitation is not disclosed in the specification of the present application as originally filed and would be rejected for lack of enablement because the specification does not provide a disclosure for enabling an ink to simultaneously have two different resistances.

Conclusion
	Claims 19 through 38 have been rejected. Claims 1 through 18 were withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712